[Cite as State v. White, 2022-Ohio-1707.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            PREBLE COUNTY




 STATE OF OHIO,                                   :

        Appellee,                                 :         CASE NO. CA2021-12-018

                                                  :              OPINION
     - vs -                                                       5/23/2022
                                                  :

 SHAWN L. WHITE,                                  :

        Appellant.                                :




              APPEAL FROM PREBLE COUNTY COURT OF COMMON PLEAS
                              Case No. 21CR13678


Martin P. Votel, Preble County Prosecuting Attorney, and Kathryn M. West, Assistant
Prosecuting Attorney, for appellee.

Hubler and Woolum Law Co. LPA, and Bridget N. Woolum, for appellant.



        S. POWELL, J.

        {¶ 1} Appellant, Shawn L. White, appeals from his conviction in the Preble County

Court of Common Pleas after he pled guilty to one count of first-degree felony rape and one

count of second-degree felony pandering obscenity involving a minor. For the reasons

outlined below, we affirm.
                                                                        Preble CA2021-12-018

       {¶ 2} On November 22, 2021, White pled guilty to one count of rape in violation of

R.C. 2907.02(A)(1)(a), a first-degree felony in accordance with R.C. 2907.02(B), and one

count of pandering obscenity involving a minor in violation of R.C. 2907.321(A)(1), a

second-degree felony in accordance with R.C. 2907.321(C). The charges arose after

White's then 13-year-old niece, J.W., reported to police that White had forced her to perform

oral sex on him six or seven times (one of which was video recorded) over the preceding

two years beginning when she was just 11 years old. Following the necessary Crim.R.

11(C) plea colloquy, the trial court accepted White's guilty plea to both charges upon finding

White's plea was knowingly, intelligently, and voluntarily entered.

       {¶ 3} On December 7, 2021, the trial court held a sentencing hearing. At that

hearing, but prior to the trial court issuing its sentencing decision, the trial court noted that

it had considered the submitted sentencing memorandum, letters provided to the trial court,

and the presentence-investigative report. The trial court also noted that, in addition to those

materials, it had:

              of course, also taken into account the provision of Revised Code
              Sections 2929.11, .12, and .13, with some specificity, the factors
              under 2929.12 that direct the Court to consider some factors
              that may tend to make the offense more serious, less serious,
              and factors that may or may not make the Defendant more like
              – more or less likely to recommit in the future.

       {¶ 4} The trial court then stated regarding those factors:

              Obviously, I think obviously, the most important factors that tend
              to enhance the seriousness of this offense are Mr. White's
              relationship with the victim, it certainly facilitated the offense,
              and the age of the victim, particularly troubling to me was reports
              that came through into the PSI that indicated that grooming for
              the offense began as early as the victim being age six.

       {¶ 5} The trial court also stated regarding those factors:

              And I would note that the factors with regard to recidivism, that
              make recidivism less likely at least, are that the Defendant has
              no prior record of any consequence that I am aware of and I

                                               -2-
                                                                         Preble CA2021-12-018

              took that into account as well.

        {¶ 6} After setting forth these findings, the trial court sentenced White to serve

concurrent sentences of (1) a mandatory minimum 10 years in prison with a maximum

possible term of 15 years in prison for the charge of rape and (2) a definite eight years in

prison for the charge of pandering obscenity involving a minor, less 195 days of jail-time

credit. In so doing, the trial court stated regarding the sentence imposed for the charge of

rape:

              With regard to Count 1, Rape, in violation of Revised Code
              Section 2907.02(A)(1) and (B), it man – the statutes mandates
              the imposition of a prison sentence for an indefinite term
              because this is a felony of the first degree and under the Reagan
              Tokes statute, I'm obligated to impose a minimum sentence plus
              one half of that minimum sentence that will be imposed at the
              discretion of the Department of Rehabilitation and Corrections
              in the manner that I read at the time that Mr. White entered his
              plea. It's my judgment that the minimum term should be for a
              period of ten years in the custody of the Department of
              Rehabilitation and Corrections and a maximum of fifteen years.

        {¶ 7} The trial court then stated regarding the sentence imposed for the charge of

pandering obscenity involving a minor:

              On Count 4, that's Pandering Obscenity Involving a Minor or an
              Impaired Person in violation of Revised Code Section
              2907.321(A)(1), that's a felony of the second degree, and
              although that would normally also entail a Reagan Tokes
              indefinite sentence, because it is not as serious as the first
              degree felony case (sic), the Court does not impose the tail part
              of that sentence, the indefinite term. The Court will impose a
              term of incarceration in the custody of the Department of
              Rehabilitation and Corrections of eight years. That sentence
              will run concurrently with the sentence contained in Count 1.

The trial court also designated White a Tier III sex offender and notified White that he would

be subject to a mandatory five-year postrelease control term upon his release from prison.

        {¶ 8} On December 8, 2021, the trial court issued a judgment entry of sentence. As

part of that judgment entry, the trial court stated, in pertinent part, the following:


                                                -3-
                                                                        Preble CA2021-12-018

              On December 7, 2021, Defendant's sentencing hearing was
              held pursuant to Ohio Revised Code § 2929.19. Defense
              counsel and the prosecuting attorney or his assistant were
              present as was the Defendant who was afforded all rights
              pursuant to Criminal Rule 32. The Court has considered the
              record, any oral statements of the Defendant and defense
              counsel, defense counsel's sentencing memorandum, victim
              impact statements, and the pre-sentence report prepared at the
              direction of the Court, as well as the principles and purposes of
              sentencing under §§ 2929.11 and 2929.12, of the Ohio Revised
              Code.

White now appeals from his conviction, raising two assignments of error for review.

       {¶ 9} Assignment of Error No. 1:

       {¶ 10} THE TRIAL COURT ERRED IN SENTENCING THIS FIRST TIME

OFFENDER TO MORE THAN THE MINIMUM.

       {¶ 11} In his first assignment of error, White argues the trial court erred by sentencing

him, a first-time offender, to more than the minimum prison term available for first-degree

felony rape and second-degree felony pandering obscenity involving a minor. We disagree.

       {¶ 12} "As with all felony sentences, we review this sentence under the standard of

review set forth in R.C. 2953.08(G)(2)." State v. Julious, 12th Dist. Butler No. CA2015-12-

224, 2016-Ohio-4822, ¶ 8. The standard prescribed by R.C. 2953.08(G)(2) is, in fact, "the

only standard applicable to felony sentencing."        State v. Paul, 12th Dist. Clinton No.

CA2020-08-010, 2021-Ohio-1628, ¶ 9, fn.1. "R.C. 2953.08(G)(2) is unambiguous and

definite." State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, ¶ 9. Pursuant to that

statute, this court may increase, reduce, "or otherwise modify a sentence that is appealed

under this section or may vacate the sentence and remand the matter to the sentencing

court for resentencing," if this court clearly and convincingly finds either of the following:

              (a) That the record does not support the sentencing court's
              findings under division (B) or (D) of section 2929.13, division
              (B)(2)(e) or (C)(4) of section 2929.14, or division (I) of section
              2929.20 of the Revised Code, whichever, if any, is relevant;


                                               -4-
                                                                                    Preble CA2021-12-018

                 (b) That the sentence is otherwise contrary to law.

Therefore, when applying the plain language of R.C. 2953.08(G)(2) to the case at bar, "we

may vacate or modify a felony sentence only if this court determines by clear and convincing

evidence that: (1) the record does not support the trial court's findings under those specific,

enumerated, statutes; or (2) the sentence is otherwise contrary to law." State v. Toles, 12th

Dist. Madison No. CA2019-07-018, 2020-Ohio-4267, ¶ 38, citing Marcum, 2016-Ohio-1002

at ¶ 1.1

        {¶ 13} "A sentence is not clearly and convincingly contrary to law where the trial court

'considers the principles and purposes of R.C. 2929.11, as well as the factors listed in R.C.

2929.12, properly imposes postrelease control, and sentences the defendant within the

permissible statutory range.'" State v. Tillett, 12th Dist. Butler No. CA2019-11-192, 2020-

Ohio-3836, ¶ 10, quoting State v. Ahlers, 12th Dist. Butler No. CA2015-06-100, 2016-Ohio-

2890, ¶ 8. "Nothing in R.C. 2953.08(G)(2) permits an appellate court to independently



1. Within his first assignment of error, we note that White argues this court may increase, reduce, or otherwise
modify a sentence if this court clearly and convincingly finds the record does not support the trial court's
findings under R.C. 2929.11, 2929.12, or 2929.13. To support this claim, White cites to paragraph 48 of this
court's decision in State v. Watkins, 12th Dist. Preble No. CA2020-03-005, 2021-Ohio-163. Our decision in
Watkins, however, does not in any way indicate this court can increase, reduce, or otherwise modify a
sentence if this court clearly and convincingly finds the record does not support the trial court's findings under
either R.C. 2929.11 or 2929.12. That paragraph instead states that, pursuant to the plain language of R.C.
2953.08(G)(2), this court may increase, reduce, "or otherwise modify a sentence that is appealed under this
section or may vacate the sentence and remand the matter to the sentencing court for resentencing," if this
court clearly and convincingly finds either: (1) the record does not support the sentencing court's findings
under division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of section 2929.14, or division (I) of
section 2929.20 of the Revised Code, whichever, if any, is relevant; or (2) the sentence is otherwise contrary
to law. That is the exact same standard this court set forth in this opinion at paragraph 12 above. For White
to claim this court may increase, reduce, or otherwise modify a sentence if this court clearly and convincingly
finds the record does not support the trial court's findings under R.C. 2929.11 or 2929.12 is simply incorrect
and a clear misrepresentation of what this court actually stated in Watkins and many other released both
before and since. See, e.g., State v. Toles, 12th Dist. Madison No. CA2019-07-018, 2020-Ohio-4267, ¶ 37;
and State v. Napier, 12th Dist. Butler No. CA2021-09-115, 2022-Ohio-1439, ¶ 13. That is to say nothing of
the fact that the Ohio Supreme Court has also specifically determined that "R.C. 2953.08(G)(2)(a) clearly does
not provide a basis for an appellate court to modify or vacate a sentence if it concludes that the record does
not support the sentence under R.C. 2929.11 and 2929.12" because "R.C. 2929.11 and 2929.12 are not
among the statutes listed in the provision." State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, ¶ 31. This
is in addition to the Ohio Supreme Court explicitly stating that "[n]othing in R.C. 2953.08(G)(2) permits an
appellate court to independently weigh the evidence in the record and substitute its judgment for that of the
trial court concerning the sentence that best reflects compliance with R.C. 2929.11 and 2929.12." Id. at ¶ 42.


                                                       -5-
                                                                        Preble CA2021-12-018

weigh the evidence in the record and substitute its judgment for that of the trial court

concerning the sentence that best reflects compliance with R.C. 2929.11 and 2929.12."

State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, ¶ 42. "The record must merely reflect

that the trial court considered the relevant statutory factors set forth in R.C. 2929.11 and

2929.12 prior to issuing its decision." State v. Murphy, 12th Dist. Butler No. CA2021-05-

048, 2021-Ohio-4541, ¶ 26. But, even then, "a trial court is not required to expressly cite to

R.C. 2929.11 or 2929.12 at the sentencing hearing." State v. Motz, 12th Dist. Warren No.

CA2019-10-109, 2020-Ohio-4356, ¶ 43.

       {¶ 14} White argues the trial court's sentencing decision was clearly and

convincingly contrary to law because the trial court failed to consider all five factors set forth

under R.C. 2929.12(E) indicating he was not likely to commit future crimes prior to issuing

its sentencing decision. Specifically, White argues the trial court failed to consider the fact

that he "showed genuine remorse" and that "if sober the circumstances in this case were

not likely to recur." However, just like there is no language contained in R.C. 2929.11 that

requires the trial court to make any specific findings as to the purposes and principles of

felony sentencing, there is also no language contained in R.C. 2929.12 that requires the

trial court to use any specific language or make any specific findings to evince the requisite

consideration of the applicable seriousness and recidivism factors has occurred. State v.

Martin, 12th Dist. Warren No. CA2021-03-018, 2021-Ohio-4246, ¶ 25, citing State v. Kane,

5th Dist. Ashland No. 20-COA-012, 2020-Ohio5152, ¶ 11; State v. McKnight, 12th Dist.

Butler No. CA2019-08-145, 2020-Ohio-3314, ¶ 9 ("the trial court is not required to use any

specific language or make specific findings to demonstrate that it considered the applicable

sentencing factors"). "All that is required is the trial court 'consider' the relevant statutory

factors set forth in R.C. 2929.11 and 2929.12 prior to issuing its sentencing decision." State

v. Watkins, 12th Dist. Preble No. CA2020-03-005, 2021-Ohio-163, ¶ 50, citing State v. King,

                                               -6-
                                                                      Preble CA2021-12-018

12th Dist. Butler No. CA2018-05-101, 2019-Ohio-1492 ¶ 9.

       {¶ 15} In this case, the record firmly establishes that the trial court considered all

relevant statutory factors set forth in R.C. 2929.11 and 2929.12 prior to issuing its

sentencing decision.    This includes the five factors set forth under R.C. 2929.12(E)

indicating White was not likely to commit future crimes. The record also indicates the trial

court properly notified White that he would be subject to a mandatory five-year postrelease

control term upon his release from prison. The record further establishes the trial court

sentenced White within the permissible statutory ranges for first-degree felony rape and

second-degree felony pandering obscenity involving a minor. See R.C. 2929.14(A)(1)(a)

(setting forth the permissible sentencing range for a first-degree felony of three, four, five,

six, seven, eight, nine, ten, or eleven years); and R.C. 2929.14(A)(2)(a) (setting forth the

permissible sentencing range for a second-degree felony of two, three, four, five, six, seven,

or eight years). Therefore, because a trial court's sentencing decision is not clearly and

convincingly contrary to law where the trial court considers the principles and purposes of

R.C. 2929.11, as well as the factors listed in R.C. 2929.12, properly imposes postrelease

control, and sentences the defendant within the permissible statutory range, the trial court's

decision sentencing White, a first-time offender, to more than the minimum prison term

available for charges of first-degree felony rape and second-degree felony pandering

obscenity involving a minor was not clearly and convincingly contrary to law. Accordingly,

finding no merit to any of the arguments advanced by White herein, White's first assignment

of error lacks merit and is overruled.

       {¶ 16} Assignment of Error No. 2:

       {¶ 17} THE TRIAL COURT ERRED WHEN IT FAILED TO SENTENCE APPELLANT

UNDER THE REAGAN TOKES ACT.

       {¶ 18} In his second assignment of error, White argues the trial court erred by

                                              -7-
                                                                                   Preble CA2021-12-018

sentencing him on the charge of second-degree felony pandering obscenity involving a

minor to a straight eight-year prison term. This is because, according to White, the trial

court was required, under the Reagan Tokes Law, Ohio's indefinite sentencing structure, to

sentencing him to an indefinite term of a minimum eight years in prison to a maximum

possible 12 years in prison.2 We disagree.

        {¶ 19} As stated above in our discussion of White's first assignment of error, the trial

court sentenced White within the permissible statutory range set forth in R.C.

2929.14(A)(2)(a) for second-degree felony pandering obscenity involving a minor. Pursuant

to that statute:

                For a felony of the second degree committed on or after the
                effective date of this amendment, the prison term shall be an
                indefinite prison term with a stated minimum term selected by
                the court of two, three, four, five, six, seven, or eight years and
                a maximum term that is determined pursuant to section
                2929.144 of the Revised Code, except that if the section that
                criminalizes the conduct constituting the felony specifies a
                different minimum term or penalty for the offense, the specific
                language of that section shall control in determining the
                minimum term or otherwise sentencing the offender but the
                minimum term or sentence imposed under that specific
                language shall be considered for purposes of the Revised Code
                as if it had been imposed under this division.

(Emphasis added.) Therefore, under the plain language of this statute, after determining

what minimum prior term would be imposed, the trial court must then determine the



2. Within his second assignment of error, we note that White claims the trial court "did not properly advise
[him] of the possible maximum penalty" for second-degree felony pandering obscenity involving a minor "at
the time of sentencing." To support this claim, White cites to Crim.R. 11(C). However, Crim.R. 11(C) applies
to pleas, not sentencing. State v. Broughton, 12th Dist. Clinton No. CA2020-09-011, 2021-Ohio-2987, ¶ 12,
fn.1 ("this Assignment of Error pertains to Crim.R. 11[C][2], which relates to pleas"). Therefore, because
Crim.R. 11(C) details the advisements that must be given to a defendant at a plea hearing, Crim.R. 11(C) has
no application to what the trial may have advised White at the time of sentencing. See State v. Herbert, 7th
Dist. Jefferson No. 19 JE 0003, 2019-Ohio-5092, ¶ 10 ("Crim.R. 11 details the advisements that must be given
to a defendant at a plea hearing, whereas Crim.R. 32 provides the advisements that must be made to a
defendant at a sentencing hearing"). Regardless, to the extent White may be claiming the trial court failed to
properly advise him of the maximum penalty he faced prior to him entering his guilty plea, the transcript of
White's change of plea hearing does not support such a contention. The record instead fully supports a finding
that, following the necessary Crim.R. 11(C) plea colloquy, White's guilty plea was knowingly, intelligently, and
voluntarily entered.
                                                      -8-
                                                                        Preble CA2021-12-018

maximum prison term to be imposed pursuant to R.C. 2929.144.

       {¶ 20} R.C. 2929.144 states that a trial court "imposing a prison term on an offender

under division (A)(1)(a) or (2)(a) of section 2929.14 of the Revised Code for a qualifying

felony of the first or second degree," like the trial court for White in this case, "shall

determine the maximum prison term that is part of the sentence" in accordance with R.C.

2929.144(B)(1) thru (B)(4). Because White was being sentenced concurrently for one or

more qualifying first- or second-degree felony offenses, the language found in R.C.

2929.144(B)(3) applies to the case at bar. Pursuant to that statute, which governs the

calculation of the maximum sentence for concurrent sentences when all the prison terms

imposed are run concurrently:

              If the offender is being sentenced for more than one felony, if
              one or more of the felonies is a qualifying felony of the first or
              second degree, and if the court orders that all of the prison terms
              imposed are to run concurrently, the maximum term shall be
              equal to the longest of the minimum terms imposed on the
              offender under division (A)(1)(a) or (2)(a) of section 2929.14 of
              the Revised Code for a qualifying felony of the first or second
              degree for which the sentence is being imposed plus fifty per
              cent of the longest minimum term for the most serious qualifying
              felony being sentenced.

       {¶ 21} As noted above, when sentencing White on the charge of second-degree

felony pandering obscenity involving a minor, the trail court stated:

              that's a felony of the second degree, and although that would
              normally also entail a Reagan Tokes indefinite sentence,
              because it is not as serious as the first degree felony case (sic),
              the Court does not impose the tail part of that sentence, the
              indefinite term.

We find no error in the trial court's decision.        Therefore, in accordance with R.C.

2929.144(B)(3), because White was also sentenced to serve a minimum ten years in prison

to a maximum possible 15 years in prison for a first-degree felony rape, the trial court

properly calculated the maximum prison term and properly sentenced White to a straight


                                              -9-
                                                                   Preble CA2021-12-018

eight-year prison term on the charge of second-degree felony pandering obscenity involving

a minor. Accordingly, finding no error in the trial court's decision sentencing White to a

straight eight-year prison term on the charge of second-degree felony pandering obscenity

involving a minor, White's second assignment of error lacks merit and is overruled.

      {¶ 22} Judgment affirmed.


      M. POWELL, P.J., and PIPER, J., concur.




                                           - 10 -